— In an action to recover damages for personal injuries and for medical expenses and loss of services, the jury found for defendants. Plaintiffs seek to appeal from the judgment entered on the verdict upon an abridged record, claiming some fifty-four trial errors. The order now on appeal directs that the amendments proposed by defendants to the proposed case on appeal be allowed so as to include the minutes of the trial with the exception of certain *866medical testimony. Plaintiffs contend that the errors may be suitably reviewed upon the proposed abridged case on appeal, which consists of some one hundred excerpts from the trial minutes. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting F. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur.